Nichols, P. J.
— Appellee has failed to file any brief, and bas failed to appear at tbe oral argument. Such failure may amount to a confession of error that will justify a reversal. Tbe following cases should be a warning to appellees not to neglect their cases: Burroughs v. Burroughs (1913), 180 Ind. 380, 103 N. E. 1; Huddleston v. Huddleston (1916), 184 Ind. 168, 110 N. E. 980; Veit v. Windhorst (1916), 184 Ind. 351, 110 N. E. 666; Hogston v. Bell (1916), 185 Ind. 536, 112 N. E. 883. This case involves tbe ruling of the court in sustaining appellee’s demurrer to tbe. complaint. In City of Shelbyville v. Adams (1916), 185 Ind. 326, 114 N. E. 1, a similar question was presented, but tbe appellee failed to file a brief. Tbe judgment was reversed, with instruction to the court to set aside tbe ruling on appellee’s demurrer, and for a resubmission of tbe same. In tbe instant case, however, we have examined tbe complaint, and we bold that it states a cause of action.
Tbe judgment is reversed, with instructions to tbe *352court to overrule the. demurrer to the complaint, and for further proceedings.
Batman, C. J., and Dausman, J., concur in. result.